Case: 21-50612     Document: 00516213579         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 21-50612                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                           February 23, 2022

                                                                            Lyle W. Cayce
                                                                                 Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Edward Guerra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-915-1


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Robert Edward Guerra was convicted by a jury of possession of a
   firearm by a felon. The district court sentenced Guerra to a 51-month term
   of imprisonment to be followed by a three-year term of supervised release.
   On appeal, Guerra argues that 18 U.S.C. § 922(g)(1), the statute of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50612      Document: 00516213579            Page: 2    Date Filed: 02/23/2022




                                      No. 21-50612


   conviction, exceeds the scope of Congress’s power under the Commerce
   Clause and is thus unconstitutional. He concedes that his claim is foreclosed
   by circuit precedent, and he raises the issue to preserve it for further review.
   The Government has filed an unopposed motion for summary affirmance and
   an alternative request for an extension of time to file its brief.
          Summary affirmance is proper if “the position of one of the parties is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969).       Guerra’s challenge to the constitutionality of
   § 922(g)(1) is foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46
   (5th Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
   United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).
          Accordingly, the Government’s unopposed motion for summary
   affirmance is GRANTED. The Government’s alternative motion for an
   extension of time to file an appellate brief is DENIED. The district court’s
   judgment is AFFIRMED.




                                           2